Title: To Thomas Jefferson from Robert Smith, 20 July 1801
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Baltimore July 20. 1801.
               
               Instead of proceeding to Washington immediately and of returning, as suggested by you, in the Course of a few days for the purpose of adjusting my private affairs, I have determined to postpone my removal until Saturday next. The state of the health of one of my sons irresistiby demands my immediate attention. Under the advice of the Physicians I will tomorrow take him and Mrs. Smith to a Sulphur Spring in York County Pennsylvania. Upon my return I will without delay repair to Washington. Under this arrangement it will be convenient to me to remain four or five weeks without returning to Baltimore. Accept assurances of my high respect and esteem—
               
                  
                     Rt Smith
                  
               
            